OPINION AND ORDER
Respondent, Kevin Lee Nesbitt, KBA Member Number 51384, whose last known bar roster address is P:0. Box 287, Dan-ville, Kentucky 40423, moves this Court to grant an extension of time in which to comply with the disciplinary action ordered by this Court on April 20, 2006. We so grant and enter such an order.
Pursuant to the recommendation of the Board of Governors (Board) of the Kentucky Bar Association (KBA), this Court found Respondent guilty of five violations of the Rules of Professional Conduct and ordered as follows:
1. Respondent be publicly reprimanded;
2. Respondent obtain 25 hours of remedial education (12.5 hours regarding domestic relations issues and 12.5 hours regarding appellate practice and/or legal writing) by April 20, 2007 (one year from the entry of the order); and
3. Respondent pay all costs associated with the disciplinary proceedings against him, in accordance with SCR 3.450.
On April 27, 2007, Respondent filed a motion to extend the deadline for completing his remedial education to April 20, 2008. In his motion, Respondent stated that timely completion of the remedial education was made impossible by the “devastating effect” of this Court’s disciplinary action, as well as the difficulty in finding educational programs covering the required topics. Respondent further stated that a one-year extension would allow him sufficient time to comply with this Court’s order and obtain his remedial education.
In its response, the KBA stated that it has no objection to an amendment of the previous order extending Respondent’s *393time for completion of his remedial education by one year. Respondent advised the KBA that he was hindered in completing his remedial education due to the serious ramifications in his finances and his legal practice resulting from the public reprimand. Although the KBA is disappointed that Respondent was unable to timely complete the requirements ordered by this Court, the KBA believes Respondent is currently able to obtain, and better appreciate the importance of, his required education.
Because Respondent has in good faith moved this Court for an extension of time and because the KBA has no objection to an extension of time for Respondent to complete the required education, we utilize our discretion to grant Respondent’s motion for extension of time. It is therefore ORDERED THAT:
1. Kevin Lee Nesbitt, KBA Member Number 51384, is granted one additional year (up to, and including, April 20, 2008) in which to complete the remedial education previously ordered by this court.
2. Kevin Lee Nesbitt, KBA Member No. 51384, shall pay costs in the amount of $1,452.45 to the Kentucky Bar Association, as required by SCR 3.500(5).
All sitting. All concur.
ENTERED: June 21, 2007.
/s/ Joseph E. Lambert Chief Justice